Citation Nr: 0634482	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
November 1974.  The appellant is the veteran's  widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision in which the RO 
declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death, as a result 
of exposure to herbicides.  The appellant filed a notice of 
disagreement (NOD) in August 2000, and the RO issued a 
statement of the case (SOC) in September 2000.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2000.

In May 2001, the Board reopened the appellant's claim for 
service connection for the cause of the veteran's death, and 
remanded to the RO the claim for service connection, on the 
merits, for further development, to include obtaining VA and 
private medical records and for Veterans Claims Assistance 
Act of 2000 (VCAA) notice.  The RO completed all requested 
action and continued to deny the claim.  

In October 2003, the Board remanded the claim for RO review 
of newly submitted evidence.  After completion of the 
requested actions in the remand, the RO continued denial of 
the claim (as reflected in the March 2005 supplemental 
statement of the case (SSOC)) and returned the matter to the 
Board for further appellate consideration.  

In July 2005, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2006, 
the Court granted the parties' joint motion for remand, 
vacating the Board's decision, and remanding the claim to the 
Board for further proceedings consistent with the joint 
motion.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when  
further action, on her part, is required.


REMAND

In light of points raised in the joint motion, the Board 
finds that further RO action on this matter is warranted.

In the joint motion, the parties noted that (1) the veteran 
died of adenocarcinoma of the duodenum,; (2) he was treated 
for persistent and recurrent symptoms of abdominal pain, 
indigestion and diarrhea over the last 15 years of his 
service, and (3) the appellant had repeatedly related that 
her husband continued to experience these symptoms following 
service until his death.  Given these facts, the parties 
stated that the claim needed to be remanded to obtain a 
medical opinion to determine whether the veteran's cause of 
death was related to his service.  The parties further stated 
that the physician should be furnished with the veteran's 
complete  in- and  post-service medical records, as well as 
the appellant's lay statements concerning the veteran's post-
Vietnam condition, and be requested to provide an opinion as 
to the etiology of the veteran's adenocarcinoma of the 
duodenum.  The physician should specifically be asked to 
opine as to whether it is as least as likely as not that the 
veteran's adenocarcinoma of the duodenum was related to his 
stomach disorder in service.  Accordingly, the requested 
opinion should be obtained on remand.  

In addition, the parties argued that the appellant did not 
receive proper VCAA notice.  Hence, prior to obtaining the 
requested medical opinion, the RO should furnish to the 
appellant appropriate, VCAA compliant notice that invites her 
to submit any additional information and/or evidence in 
support of the claim on appeal  The RO's notice letter to the 
appellant should explain that she has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on the claim before the expiration of the one-year VCAA 
notice period). The RO should also invite the appellate to 
submit all evidence in her possession, and ensure that its 
letter to her meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)  as regards the five elements of a claim for service 
connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellate 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for 
service connection for the cause of the 
veteran's death, to include as due to 
Agent Orange exposure.  The letter must 
explain what type of evidence is needed 
to substantiate a claim for service 
connection for the cause of death. 

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above) as 
regards the five elements of a claim for 
service connection, as appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all available records and 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for the 
appellant's response has expired, the 
RO should forward the claims file for 
review by a physician with expertise in 
gastrointestinal disorders (or other 
appropriate VA physician) at a VA 
medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND and the joint motion for 
remand filed to and granted by the 
Court, must be made available to the 
physician, and the physician's report 
should reflect consideration of the 
veteran's documented medical history 
and the appellant's assertions. 

Considering the record, to particularly 
include records of medical treatment in 
service, records prior to the veteran's 
death, and the cause of death cited by 
the death certificate, the physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's in-
service complaints of abdominal pain, 
indigestion and diarrhea over the last 
15 years of his service resulted in 
adenocarcinoma of the duodenum that 
caused, or substantially or materially 
contributed to cause, the veteran's 
death.  In rendering the requested 
opinion, the physician must 
specifically consider and address the 
veteran's service medical records and 
his complaints noted  therein.  

The reviewing physician should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  If the reviewing 
physician cannot provide the requested 
opinion without resorting to 
speculation, he or she should clearly 
so state.
 
4.  To help avoid future remand, the RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the required 
actions, and any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
appellant's claim for service 
connection for the cause of the 
veteran's death, to include as due to 
Agent Orange exposure, in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal is 
not granted, the RO should furnish to 
the appellant and her attorney an 
appropriate SSOC that includes citation 
to and discussion of all additional 
legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.


The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

